--------------------------------------------------------------------------------

Exhibit 10.1


Fuego Entertainment Announces the Launch of Fuego Television Network in Puerto
Rico and Soon, Las Vegas


MIAMI, September 28, 2006 -- Fuego Entertainment, Inc. (OTC Bulletin Board:
FUGO) today announces the launch of Fuego Television Network (FuegoTV) in Puerto
Rico under a Lease Management Agreement and Purchase Option. Fuego Entertainment
also announces a Lease Management Agreement and Purchase Option for LPTV station
KVPX-LP in Las Vegas, Nevada.


FuegoTV debuted yesterday, September 27, 2006, in Puerto Rico on LPTV Station
W25DN in San Juan, LPTV station W36DB in Ponce, and LPTV station W51DJ in
Mayaguez, collectively reaching 70% of the island’s population. The new signal
is currently broadcasting a test signal and will be launching FuegoTV
programming in the near future. The Company is able to buy these three antennas
within a two-year period for $3.8 million.


The Las Vegas station is currently operational and broadcasting on channel 28.
The Company can exercise its purchase option for this antenna within a two-year
period for $3.2 million. The channel is currently showing TV Azteca programming
but will soon transition to FuegoTV programming.


“Reaching a large Spanish-speaking viewership, the three flagship stations in
Puerto Rico and the station in Las Vegas are the beginning of the Fuego
Television Network. We intend to aggressively expand into additional markets by
acquisition, including the 14 antennas we previously announced, and develop our
own programming that is locally focused,” stated Hugo M. Cancio, President and
CEO of Fuego Entertainment.


Fuego Entertainment is primarily engaged in directing, producing, marketing, and
distributing entertainment products, including feature and short films,
documentaries, television shows, music, and tour productions.


This press release contains statements, which may constitute "forward- looking
statements" within the meaning of the Securities Act of 1933 and the Securities
Exchange Act of 1934, as amended by the Private Securities Litigation Reform Act
of 1995. Those statements include statements regarding the intent, belief or
current expectations of Fuego Entertainment, Inc., members of their management,
and assumptions on which such statements are based. Prospective investors are
cautioned that any such forward-looking statements are not guarantees of future
performance and involve risks and uncertainties, and that actual results may
differ materially from those contemplated by such forward-looking statements.

